— Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered January 10, 1991, convicting defendant after a jury trial of criminal possession of a weapon in the second degree, reckless endangerment in the first degree, and menacing in the second degree, for which he was sentenced as a violent felony offender to concurrent terms of 4 to 12 years, 2-Va to 7 years, and 3 months, respectively, unanimously affirmed.
During an altercation in his apartment, defendant shot his former lover in the head and then pushed her down a staircase. Defendant’s theory at trial was that he did not know the victim. Once defendant affirmatively placed the relationship in issue, it was permissible for the People to introduce all available evidence establishing the existence of the relationship (People v Alvino, 71 NY2d 233). By failing to challenge introduction of the photo showing defendant and the victim together, defendant failed to preserve his present claim. Defendant’s remaining challenges to evidence of a prior relationship are meritless.
Nor was it improper for the People to probe defendant’s wife’s testimony that defendant was faithful. Defendant has failed to preserve such claim by failing to challenge either the good faith basis of the inquiry into whether defendant had impregnated another woman (People v Burke, 72 NY2d 833, 835), or the court’s curative instruction (People v Comer, 73 NY2d 955), which we presume the jury followed (People v Acevedo, 69 NY2d 478, 488).
Lastly, the People did not shift the burden of proof by asking the wife about the existence of medical records to substantiate her testimony with respect to defendant’s identifying surgical scar. Defendant had placed this subject in issue, opening the door to cross-examination as well as to adverse comment on his failure to produce corroborative proof.
We have examined defendant’s remaining claims and find them to be unpreserved or meritless. Concur — Sullivan, J. P., Milonas, Ellerin and Kassal, JJ.